           Case 1:20-cv-08788-LLS Document 2 Filed 11/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEVIN DAMION CRICHLOW,

                                 Plaintiff,

                     -against-                                    20-CV-8788 (LLS)

NEW YORK STATE DEPARTMENT OF                              ORDER OF DISMISSAL UNDER
CORRECTIONS AND COMMUNITY                                     28 U.S.C. § 1915(g)
SUPERVISION; WARDEN, AUBURN
CORRECTIONAL FACILITY,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, currently incarcerated in Auburn Correctional Facility, brings this action pro se.

Plaintiff submitted the complaint without the filing fees or a completed request to proceed in

forma pauperis (IFP), that is, without prepayment of fees, and a prisoner authorization. The

Court assumes for the purpose of this order that Plaintiff seeks to proceed IFP. Plaintiff is barred,

however, from filing any new action IFP while a prisoner. See Order dated Jan. 7, 2019, entered

in Crichlow v. Fischer, No. 15-CV-6252, and Crichlow v. Crowley, No. 15-CV-6587 (W.D.N.Y.)

(listing strikes). That order relied on 28 U.S.C. § 1915(g), which provides that:

       In no event shall a prisoner bring a civil action [IFP] if the prisoner has, on 3 or
       more prior occasions, while incarcerated or detained in any facility, brought an
       action or appeal in a court of the United States that was dismissed on the grounds
       that it is frivolous, malicious, or fails to state a claim upon which relief may be
       granted, unless the prisoner is under imminent danger of serious physical injury.

       Plaintiff has filed this new action without paying the filing fees, and the Court therefore

assumes that he is seeking IFP status. But Plaintiff’s complaint does not show that he is in

imminent danger of serious physical injury. 1 Instead, Plaintiff alleges a “pattern of discrimination


       1
       An imminent danger is one “existing at the time the complaint is filed.” Malik v.
McGinnis, 293 F.3d 559, 563 (2d Cir. 2002). A danger “that has dissipated by the time a
             Case 1:20-cv-08788-LLS Document 2 Filed 11/02/20 Page 2 of 2




and retaliation from 2008 to 2020,” in violation of the consent judgment in Clarkson v. Goord,

No. 91-CV-1792 (CM) (S.D.N.Y. June 6, 1996), which governs accommodations for sensorially

disabled prisoners in the custody of the New York State Department of Corrections and

Community Supervision. (ECF No. 1 at 1.) Plaintiff is therefore barred from filing this action

IFP.

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court denies Plaintiff’s request to proceed IFP, and the complaint is dismissed

without prejudice under the PLRA’s “three-strikes” rule. See 28 U.S.C. § 1915(g). 2 Plaintiff

remains barred from filing any future action IFP while in custody, unless he is under imminent

threat of serious physical injury. 3 Id.

SO ORDERED.

Dated:       November 2, 2020
             New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




complaint is filed” is not sufficient. Pettus v. Morgenthau, 554 F.3d 293, 296 (2d Cir. 2009).
         2
          Plaintiff may commence a new action by paying the filing fees. If Plaintiff does so, that
complaint will be reviewed under 28 U.S.C. § 1915A, which requires the Court to dismiss any
civil rights complaint from a prisoner if it “(1) is frivolous, malicious, or fails to state a claim
upon which relief may be granted; or (2) seeks monetary relief from a defendant who is immune
from such relief.” 28 U.S.C. § 1915A(b).
         3
         The Court may bar any vexatious litigant (including a nonprisoner) from filing future
actions (even if the filing fee is paid) without first obtaining leave from the Court. See In re
Martin-Trigona, 9 F.3d 226, 227-30 (2d Cir. 1993) (discussing sanctions courts may impose on
vexatious litigants, including “leave of court” requirement).


                                                  2
